Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Patent No. 5,120,583) in view of Wollen (U.S. Patent No. 3,928,936) and Yukiko et al. (WO 2009/025331 A1).
For claim 1, Garcia discloses a natural preserved flower apparatus (as described in the abstract), comprising:
(a)    a metallic (Col. 2, lines 64-68: “metal wire”) stem (Fig. 1: stems 11-14) having a first end (bottom end), and a second end (top end);
(b)    a short stem holder (Figs. 2, 3, 4A-4C: 61, 62) secured to said second end of said metallic stem (Figs. 2, 3, 4A-4C: where stem wire 16 is secured to the holder 61, 62 via wire 56);
(c)    a natural preserved flower head (Fig. 2 and Col. 3, lines 47-49: 37) having a natural preserved short stem (Col. 3, lines 61-64: 51); and

Garcia fails to specifically show (b) a short stem holder having at least one blind hole, secured to said second end of said stem. However, Wollen teaches a natural preserved flower apparatus (as shown in Fig. 1), comprising:
(a)    a stem (Figs. 1-2: 22) having a first end (bottom end), and a second end (top end); 
(b)    a short stem holder (Fig. 2 and Col. 1, line 67-Col. 2, line 6: 16) having at least one blind hole (Fig. 2 and Col. 2, lines 1-2: 20), secured to said second end of said stem (Figs. 1-2 and Col. 2, lines 3-4); and 
(d)    wherein a short stem (Fig. 2: 14) of a natural flower head (Fig. 2: 12) is securely held inside of said at least one blind hole of said short stem holder (Fig. 2 and Col. 2, lines 20-36), to form said natural preserved flower apparatus (as shown in Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the natural preserved flower apparatus of Garcia to include the short stem holder having at least one blind hole as taught by Wollen for the advantages of constructing a one-piece short stem holder to reduce manufacturing costs and easily retaining and replacing the stem and flower head within the short stem holder.
Garcia fails to specifically show the short stem holder is metallic, such that the metallic short stem holder secured to said second end of said metallic stem, form a 
(a)    a metallic stem (Fig. 18 and [0005]: floral member 5 made of “wire material”) having a first end (bottom end), and a second end (top end);
(b)    a metallic short stem holder (Fig. 18 and [0005]: 51, 52) secured to said second end of said metallic stem, and forming a single metallic unit (as shown in Fig. 18); 
(c)    a natural preserved flower head (Fig. 18 and [0003]-[0004]: 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the natural preserved flower apparatus of Garcia to include the metallic stem and short stem holder, forming a single metallic unit as taught by Yukiko for the advantage of providing a durable, low cost material for holding the natural preserved flower.
	For claim 2, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein said flower head (Garcia 37) is a rose flower head (Garcia Col. 2, lines 59-60).
For claim 3, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein material for said metallic stem (Garcia 11-14) is selected from a group consisting of stainless steel material, copper material, brass material, aluminum material, composite material, and combinations thereof (Garcia Col. 2, lines 64-68: “molded plastic” or “metal wire”). 

For claim 5, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein said metallic stem has a coating of at least one material, and wherein said at least one material is selected from a group consisting of a metallic material, a non-metallic material, a decorative material, and combinations thereof (Garcia Col. 3, lines 29-32).
For claims 6, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein said natural preserved short stem (Garcia 51) of said natural preserved flower head (Garcia 37) is securely held inside said at least one blind hole of said metallic short stem holder using at least one securing means (Garcia Col. 4, lines 23-33).
For claim 7, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein said natural preserved short stem (Garcia 51) of said natural preserved flower head (Garcia 37) is securely held inside said at least one blind hole of said metallic short stem holder using at least one securing means, and wherein said at least one securing means is selected from a group consisting of an adhesive, a glue, an epoxy, a resin, a bonding agent, a cement, a clay, and combinations thereof (Garcia Col. 4, lines 23-33).
For claim 8, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein cross-section of said metallic short stem holder (Garcia Figs. 2, 3, 4A-4C: 61, 62) is selected from a group consisting of a circular 
For claim 9, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein said natural preserved flower head having said natural preserved short stem is preserved using glycerin (Garcia Col. 1, lines 10-19: “treating with chemicals such as glycerine”).
For claim 14, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein said metallic stem (Garcia 11-14) has at least one branch (Garcia Fig. 1: 17-20) secured thereto.
For claim 15, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein said metallic stem (Garcia 11-14) has at least one branch (Garcia Fig. 1: 17-20) secured thereto, and wherein said at least one branch is selected from a group consisting of a natural preserved branch, an artificial branch (Garcia Col. 3, lines 7-9), and combinations thereof.
For claim 16, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein said metallic stem (Garcia 11-14) has at least one branch (Garcia Fig. 1: 17-20) secured thereto, and wherein said at least one branch has at least one leaf (Garcia Fig. 1: 22-24) secured thereto.
For claim 17, Garcia as modified by Wollen and Yukiko et al. disclose the natural preserved flower apparatus of Claim 1, wherein said metallic stem (Garcia 11-14) has at least one branch (Garcia Fig. 1: 17-20) secured thereto, and wherein said at least one branch has at least one leaf (Garcia Fig. 1: 22-24) secured thereto, and wherein said at 
For claim 18, Garcia discloses a method of making a natural preserved flower decoration (as described in the abstract), comprising:
(a)    forming a metallic (Col. 2, lines 64-68: “metal wire”) stem (Fig. 1: stems 11-14) having a first end (bottom end), and a second end (top end);
(b)    forming a short stem holder (Figs. 2, 3, 4A-4C: 61, 62) having a connection end (Fig. 4C: bottom end of tube 61), and securing at least a portion of said connection end to said second end of said stem (Figs. 2, 3, 4A-4C: where stem wire 16 is secured to the holder 61, 62 via wire 56);
(c)   forming a natural preserved flower head (Fig. 2 and Col. 3, lines 47-49: 37) having a natural preserved short stem (Col. 3, lines 61-64: 51); and
(d)    securely holding said natural preserved short stem of said natural preserved flower head inside of said short stem holder using at least one securing means (Fig. 3 and Col. 4, lines 23-37: glue).
Garcia fails to specifically show (b) forming a short stem holder having at least one blind hole. However, Wollen teaches a method of making a natural preserved flower decoration (as shown in Fig. 1), comprising:
(a)    forming a stem (Figs. 1-2: 22) having a first end (bottom end), and a second end (top end); 
(b)   forming a short stem holder (Fig. 2 and Col. 1, line 67-Col. 2, line 6: 16) having at least one blind hole (Fig. 2 and Col. 2, lines 1-2: 20), secured to said second end of said stem (Figs. 1-2 and Col. 2, lines 3-4); and 

Garcia fails to specifically show the short stem holder is metallic, such that the metallic short stem holder secured to said second end of said metallic stem, form a single metallic unit. However, Yukiko et al. teaches a method of making a natural preserved flower decoration (as described in the abstract and shown in Fig. 18: 6), comprising:
(a)    forming a metallic stem (Fig. 18 and [0005]: floral member 5 made of “wire material”) having a first end (bottom end), and a second end (top end);
(b)    forming a metallic short stem holder (Fig. 18 and [0005]: 51, 52) secured to said second end of said metallic stem, and forming a single metallic unit (as shown in Fig. 18); 
(c)    a natural preserved flower head (Fig. 18 and [0003]-[0004]: 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Garcia to include the metallic stem and short stem holder, forming a single metallic unit as taught by Yukiko for the 
For claim 19, Garcia as modified by Wollen and Yukiko et al. disclose the method of making a natural preserved flower decoration of Claim 18, wherein said at least one securing means is selected from a group consisting of an adhesive, a glue, an epoxy, a resin, a bonding agent, a cement, a clay, and combinations thereof (Garcia Col. 4, lines 23-33).
For claim 20, Garcia as modified by Wollen and Yukiko et al. disclose the method of making a natural preserved flower decoration of Claim 18, wherein said natural preserved flower head having said natural preserved short stem is preserved using glycerin (Garcia Col. 1, lines 10-19: “treating with chemicals such as glycerine”).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Patent No. 5,120,583) in view of Wollen (U.S. Patent No. 3,928,936) and Yukiko et al. (WO 2009/025331 A1), as applied to claims 1-9 and 14-20 above, and further in view of Tong (U.S. Patent No. 3,158,524).
For claim 10, Garcia as modified by Wollen and Yukiko et al. disclose the invention substantially as claimed, but fails to specifically show the natural preserved flower apparatus of Claim 1, wherein said first end of said metallic stem is securely held inside a blind hole of a base. However, Tong teaches a natural preserved flower apparatus comprising: a stem (Figs. 1-2: 3) having a first end (bottom end); wherein said first end of said stem is securely held inside a blind hole (Fig. 6: 16) of a base (Fig. 6 and Col. 3, lines 13-15: 1). It would have been obvious to one having ordinary skill in 
For claim 11, Garcia as modified by Wollen and Yukiko et al. disclose the invention substantially as claimed, but fails to specifically show the natural preserved flower apparatus of Claim 1, wherein said first end of said metallic stem is securely held inside a blind hole of a base using at least one securing means, and wherein said at least one securing means is selected from a group consisting of an adhesive, a glue, an epoxy, a resin, a bonding agent, a cement, a clay, and combinations thereof. However, Tong teaches a natural preserved flower apparatus comprising: a stem (Figs. 1-2: 3) having a first end (bottom end); wherein said first end of said stem is securely held inside a blind hole (Fig. 6: 16) of a base (Fig. 6 and Col. 3, lines 13-15: 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Garcia, Wollen and Yukiko et al. to include the base having a blind hole as taught by Tong for the advantage of displaying the natural preserved flower within a floral arrangement.
Tong fails to show wherein at least one securing means is used to securely hold said first end of said metallic stem inside the blind hole of the base, said at least one securing means for securing the first end of the said stem inside a base is selected from a group consisting of an adhesive, a glue, an epoxy, a resin, a bonding agent, a cement, a clay, and combinations thereof. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Patent No. 5,120,583) in view of Wollen (U.S. Patent No. 3,928,936) and Yukiko et al. (WO 2009/025331 A1), as applied to claims 1-9 and 14-20 above, and further in view of Lee (U.S. Patent No. 4,293,997).
For claims 12-13, Garcia as modified by Wollen and Yukiko et al. disclose the invention substantially as claimed, but fails to specifically show the natural preserved flower apparatus of Claim 1, wherein said metallic stem has at least one thorn secured thereto. However, Lee teaches a natural preserved flower apparatus comprising: a metallic stem (Figs. 2, 7-8 and Col. 3, lines 4-9: 12, 51) having a first end (bottom end); a short stem holder (Fig. 8: 55); wherein said metallic stem has at least one thorn (Fig. 7: 52) secured thereto, and wherein said at least one thorn is selected from a group consisting of a natural preserved thorn, an artificial thorn (Col. 5, lines 13-14), and combinations thereof. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Garcia, Wollen and Yukiko et al. to include the artificial thorns as taught by Lee for the advantage of providing a more life-like flower appearance. 


Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
Applicant argues with regard to claim 1-9 and 14-20, “Wollen teaches and discloses a fresh flower 12, having a stem 14, that needs water 26, which is obtained from the pad of water absorbent material 26, to stay fresh, which is clearly stated, such as, in Column 2, lines 41-44, where Wollen states that “The water contained within the absorbent material 26 can then pass into the stem 14 and into the flower 12 and helps to keep the flower 12 as fresh as possible’, while the Applicant is disclosing and claiming a natural preserved flower.”
It should be noted that the primary reference to Garcia teaches the natural preserved flower having a natural preserved stem along with a short stem holder, but fails to show a blind hole within the holder. The examiner did not rely on the reference to Wollen to show the type of flower. The Wollen reference was relied on to show the blind hole having means to secure the natural preserved short stem within the short stem holder of Garcia. The blind hole of Wollen having proturbances allows the user to secure short stems of different sizes. The fact that the Wollen reference teaches an additional use of providing water to live flowers is irrelevant.  
Applicant argues “Wollen teaches and discloses a rigid holder 16, which is made from a plastic material 16, which is clearly stated, such as, Column 1, line 67, to Column 2, line 1, where Wollen states that “The holder 10 is composed of a housing 16 which can be formed of a rigid synthetic material, such as a plastic”, whereas, the Applicant is disclosing and claiming a metallic short stem holder having a metallic stem.” 
The examiner maintains that the Wollen reference states the short stem holder 10 can be formed of plastic, as being an example of a selected material to be used. This does not preclude the holder from being formed of a metal, such that steel is a well-known rigid synthetic metal. One having ordinary skill in the art would clearly recognize using a metal to construct the short stem holder as taught by Yukiko et al. would be within the scope of the invention of Wollen and provide multiple advantages such as resistance to corrosion, wide availability and high durability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tritsch et al. (U.S. Patent No. 2,789,397), Goldstein (U.S. Patent No. 1,874,185), and Keller (U.S. Patent No. 2,241,463) show a metallic vase with metallic stake for holding flowers, McGowan (U.S. Patent No. 1,448,808) shows a metallic ground vase with metallic pin for holding flowers, with a painted holder to preserve the metal, Fitzgerald (U.S. Patent Application Publication No. 2006/0185234) shows a metallic floral short stem holder, Salamh et al. (U.S. Patent No. 6,128,855) shows a cemetery vase with internal fins and stem retaining plug to secure the stem of a flower within the vase. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643